DETAILED CORRESPONDENCE

Status of Claims and Application 
Claims 1-4, 6-12 and 17-22 are under consideration.
Claims 13-14 are withdrawn. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12, 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2008/0008813 (MARON) in view of  United States Patent Application Publication No. 2010/0055286 (TIKANMAKI).
Claim 1 recites a process for producing a concentrated and sterilized composition, comprising: concentrating a composition comprising milk or a milk product comprising subjecting the composition to multi-stage recirculating reverse osmosis at a temperature of 50°F to 55°F at a pressure of from 350 psi to 452 psi and a final pressure of about 400 to 525 psi, wherein greater than 50% of water is removed from the composition to produce a concentrated composition, and 
Sterilizing the concentrated composition comprising
first heating the concentrated composition that is at a temperature of less than 45°F to a first elevated temperature of from 185°F to 210°F to produce a first heated composition,
wherein the concentrated composition comprises from 28 wt. % to 34 wt. % of solids-not-fat (SNF). 

Claim 10 recites a process for producing a concentrated composition, comprising subjecting the composition to multi-stage recirculating reverse osmosis at a temperature of from greater than 50°F to 55°F at a pressure of from 350 psi to 453 psi and a final pressure of about 400 to 525 psi, wherein water is removed from the composition to produce a concentrated composition having a solids-not-fat content of from 28 wt% to 34 wt%.
As to claims 1 and 10, MARON teaches concentrating a composition with a reverse osmosis step at temperature of 45oC [0038].  The pressure is about 450 psi [0062].  This falls within the first and second pressure ranged. In this reverse osmosis system, either raw milk or skimmed milk (in which butter fat has been removed from the raw milk) is passed through a series of pumps and membranes (i.e., multi-stage) that use osmotic pressure to remove water from the starting material [0036].  This removes water from the composition.   MARON then heats the concentrate at a temperature of 40°F to 177oF for 4-6 seconds [0050], [0063].   A concentrated, sterilized milk product is produced [0073].  However, in [0042], it is explained that sterilization may be achieved by any conventional sterilization method, for instance, by heating the partially concentrated milk product in bulk, or preferably, in a continuous flow process wherein the milk product is passed over one or more conventional heat exchangers, such as conventional indirect plate, coiled tube or scraped surface heat exchangers or by ohmic heating. Heating rates and holding times may be selected as convenient depending on the equipment in use.  Thus, it would have been obvious to one skilled in the art that with heat sterilization the temperature is a result effective variable that affects the overall level of sterility achieved and the time it takes to get to that level of sterility.
In paragraph [0050], the pre-heated composition is sterilized at second temperature of 177°F to 288°F for about 45 seconds.  This encompasses the claimed range of 175°F to 185°F (see pre heat step in [0049] and second heating step in [0050]).
In [0035], milk product contains at least about 20% w/w of solids-not-fat (SNF) (i.e., this encompasses the claimed range of 28 to 34wt%).  In [0040], the starting material is concentrated by removing greater than 50% of the water. In certain embodiments, the concentrated milk product is diluted and the fat content adjusted as necessary.  Thus, it would have been obvious to vary the level of concentration and amount of water removed based on the type of product desired. 
However, MARON does not teach using temperatures above 45oC. 
TIKANMAKI that nanofiltration (NF) and reverse osmosis (RO) may be used to treat and concentrate milk [0033]-[0038].  TIKANMAKI teaches that these filtration techniques can be completed at temperatures around 10oC (i.e., 50oF) [0009].  This touches on the claimed range.  In [0052], skim milk is filtered at temperatures up to 19oC (i.e., 66.2oF).   This is desirable as it allows one to limit microbiological growth [0009]. 
Thus, it would have been obvious that one could have operated the reverse osmosis steps of MARON at temperatures up to 50oF as this allows the milk to be processed at temperatures that do not facilitate microbial contamination.  

Claim 2 recites that the volume of the concentrated composition is no more than 50% of the volume of the composition.
In regards to claim 2, MARON teaches that the concentrated composition is no more than 50% of the volume of the composition [0062].
Claim 3 recites that the composition is raw skim milk. 
As to claim 3, MARON teaches the milk can be skim milk [0037]. The milk can be raw [0014] and from cows [0070]. 
Claim 4 recites that after concentrating, adjusting the total solids content of the concentrated composition. 
MARON does teach adjusting the total solids content of the concentrated composition (see Maron’s claim 7).

Claim 6 recites a second heating of the first heated composition from the first elevated temperature to a second elevated temperature. 
Claim 7 recites that the second heating is to a second elevated temperature of from 283°F to 295°F within a time period of less than 6 seconds to produce a second heated composition.
Claim 8 recites holding the second heated composition at the second elevated temperature for at least 4 seconds.
As to claims 6-8, MARON teaches that the concentrated milk product is heated from the concentration step to a temperature of 177oF. This stage takes about 45 seconds for the product to be brought up to the pre-heat temperature of 177oF.  Following the pre-heat step, the product is transported through a direct steam injection chamber, where the product is heated to higher temperature in a second heat treatment step (i.e., a second heating of the first heated composition from the first elevated temperature to a second elevated temperature as recited in claim 6). In the second heat treatment step, the product is heated at a pressure above the product's boiling point. The product is heated from 177oF to a temperature of 288F [0049]-[0050]. This typically takes about 5 seconds [0050]. This overlaps the temperature of claim 7 and reads on the time limit of claim 7 (283°F to 295°F within a time period of less than 6 seconds to produce a second heated composition). This on the recited “at least 4 seconds” in claim 8.  

Claim 9 recites cooling the second heated composition comprising evaporating the second heated composition. 
As to claim 9, MARON teaches that in the cooling step the sterilized milk concentrate is sent to a flash chamber down leg for less than 5-10 seconds, where the excess water/steam is flashed off by evaporation [0064]. 

Claim 11 recites further comprising sterilizing the concentrated composition. 
MARON teaches in [0074] that a concentrated, sterilized milk is produced. 

Claim 12 recites first heating the concentrated composition that is at a temperature of from greater than 45°F to 60°F to a first elevated temperature of from 175°F to 210°F within a time period of 45 seconds to produce a first heated composition. 
MARON teaches concentrating a composition with a reverse osmosis step at temperature of 45oC [0038].  The pressure is about 450 psi [0062].  MARON then heats the concentrate at a temperature of 40°F to 177oF for 4-6 seconds for 4-6 seconds [0050], [0063].   This falls within the claimed temperature of 175°F to 210°F and within a time period of 45 seconds to produce a first heated composition.  A concentrated, sterilized milk product is produced [0073]. MARON teaches in [0074] that a concentrated, sterilized milk is produced. 



As to claims 15-16, the claims recite that the elevated temperature ranged from 175oF to 185oF.
MARON teaches a first heat treatment step at a temperature of 40°F to 177oF and a pressure of 450psi [0049] and [0062].  This overlaps the claimed invention.

Claim 22 recites that the temperature of the multi-stage recirculating reverse osmosis is of from greater than 50°F to 55°F.
As to claims 22, TIKANMAKI teaches that nanofiltration (NF) and reverse osmosis (RO) may be used to treat and concentrate milk [0033]-[0038].  TIKANMAKI teaches that these filtration techniques can be completed at temperatures around 10oC (i.e., 50oF) [0009]. This touches on the claimed range.  
Thus, it would have been obvious that one could have operated the reverse osmosis steps of MARON at temperatures up to 50oF as this allows the milk to be processed at temperatures that do not facilitate microbial contamination.  



Claims 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication MARON and TIKANMAKI in view of United States Patent No. 3,552,574 (DURKEE). 
MARON and TIKANMAKI are cited for the reasons noted above. 
MARON teaches reverse osmosis but does not specify the type of system used.  
DURKEE teaches a circulating reverse osmosis unit that uses hollow fiber membranes/tubes  The process taught by DURKEE helps eliminate membrane fouling (col. 1, lines 10-40).

Claims 17 and 19 recite a multi-stage recirculating reverse osmosis comprising 2 to 50 RO elements. Claims 18 and 20 recite that the multi-stage recirculating reverse osmosis comprising 2 to 20 stages RO stages (col. 4, lines 50-60).  As DURKEE teaches the need for recirculating liquid when treating the liquids with reverse osmosis. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MARON AND TIKANMAKI above to vary the amount to elements and stages based on the amount of treatment needed, as this helps reduce membrane fouling (i.e., stratum impeding further operation of system). 
As to claim 21, recites passing a composition as incoming feed stock through sealed hollow tubes that contain reverse osmosis elements of a first osmosis stage to produce a first stage permeate stream and a first stage concentrate stream, the first stage permeate stream discharges through a first stage outlet while a first portion of the first stage concentrate stream recycles to the first osmosis stage and a remainder of the first stage concentrate passes to a second osmosis stage, the first stage permeate stream is not blended back with the incoming feed stock, the remainder of the first stage concentrate passes through sealed hollow tubes that contain reverse osmosis elements of the second osmosis stage to produce a second stage permeate stream and a second stage concentrate stream, the first second permeate stream discharges through a second stage outlet while a first portion of the second stage concentrate stream is mixed with the remainder of the first stage concentrate and then recycles to the second osmosis stage and a remainder of the second stage concentrate passes to a third osmosis stage, the second stage permeate stream is blended with the first stage permeate stream to form a product stream.
Fig. 1 of DURKEE shows:  
    PNG
    media_image1.png
    348
    597
    media_image1.png
    Greyscale

 The liquid to be treated enters the stack via pipe 14 which communicates with a bore 17 cut into plate 2. The treated liquid or concentrate leaves the stack via a bore 18 cut into plate 5 which communicates with pipe 15. The permeate leaves at the edges of the stack as explained below in connection with FIG. 2. Fig 2 is as follows:

    PNG
    media_image2.png
    182
    362
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention nto have modified the combination of MARON AND TIKANMAKI above to use a circulating reverse osmosis unit that uses hollow fiber membranes/tubes, as they provide a means to concentrate liquids (col. 5, lines 60-65), as this helps reduce membrane fouling  


	LENNTECH Koch, Fluid Systems 8186100 TFC HR MegaMagnum / 18061 HR 3050accessed at https://www.lenntech.com/products/Koch,-Fluid-Systems/8186100/8186100-TFC-HR-MegaMagnum-/-18061-HR-3050/index.html#ixzz7EIzA1IAA , 1998  shows that RO membranes do have dairy application and have a maximum temperature of  45oC/113oF (TFC HR membranes are cited in [0033] of TIKANMAKI) 

Response to Arguments
Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive.
The applicant argues that nothing in Maron teaches a concentrated composition which comprises 28 wt. % to 34 wt. % of solids-not-fat (SNF), as claimed by Applicant. Maron generally teaches “at least about 20% wiw of solids-not-fat (SNF), and most preferably from 20 to 25% w/w SNF.” (para. [0035]). However, Maron’s only specific example of the SNF for a concentrated composition is in Table 1 for RO Retentate with 21.5% SNF.
However, MARON teaches that the SNF is at least 20% [0022].  At least 20% encompasses the claimed range of 28-34%. It would have been obvious to concentrate up to the claimed 28 wt% to 34 wt% of solids-not-fat (SNF) as this at least 20%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
The Applicant also argues that the applicant has surprisingly found that the claimed process with a concentrated composition comprising from at least 28 wt. % to 34 wt. % SNF is a marked improvement over the prior art.   The applicant cites to Example 1 as support.
However, the claims are still not commensurate in scope with the claims. The Example is limited to raw whole cow's milk containing 3.2% by weight milk fat and 8.7% w/w total solids.  Additionally, the liquid milk concentrate is pumped through a pre-heat stage bringing its temperature to about 185°F (and in some cases to 210°F). The milk is passed, at 185°F (and in some cases to 210°F), to a direct steam injection chamber where the temperature of the milk is increased rapidly to above 295°F with a holding time of 2 to 6 seconds.
Furthermore, it is noted that MARON does acknowledge that the SNF is at least 20% [0022].  This includes 28 to 34 wt%. Thus, it would not have been unexcepted that a concentrated product could be obtained with these levels. 
The applicant also argues that Durkee does not remedy the deficiencies of MARON and TIKANMAKI.  However, MARON and TIKANMAKI are proper for the reasons noted above.
The request for rejoinder is acknowledged and will be considered IF allowable subject matter is identified. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/Examiner, Art Unit 1791  
/DONALD R SPAMER/Primary Examiner, Art Unit 1799